BROCK, C.J., and BRODERICK, J.,
concurring in part and dissenting in part: We concur in parts I and II of the majority opinion. Because we believe the majority’s interpretation of part I, article 19 of the New Hampshire Constitution as applied in the probation context is in error, we respectfully dissent from part III of the majority opinion.
In the majority’s view, the probation search condition at issue is constitutionally permissible under part I, article 19 even though it allows probation officers the freedom to conduct random, unannounced searches of the person, home, and possessions of the probationer — and, quite possibly, of nonprobationer third parties — without so much as a shred of individualized suspicion that the probationer has violated the terms of his or her probation. The majority apparently believes that the constitutional prohibition against unreasonable searches, in the case of probationers, requires only that a probation condition authorizing searches “be related to *34the rehabilitation or supervision of the [probationer], and the search itself ... be conducted in a manner that is reasonable in time, scope, and frequency.” Supra at p. 31. This interpretation of our State constitutional protection against unreasonable searches and seizures finds no support in our history or the precedents of this court.
Like the fourth amendment to the United States Constitution, with which it shares a common ancestry, see State v. Pellicci, 133 N.H. 523, 539, 580 A.2d 710, 720 (1990) (Brock, C.J., concurring), part I, article 19 has “both the virtue of brevity and the vice of ambiguity,” J. LANDYNSKI, SEARCH AND SEIZURE AND THE Supreme court: a Study in Constitutional interpretation 42 (1966). History provides us some guidance in our attempts to interpret the constitutional mandate that “[e]very subject hath a right to be secure from all unreasonable searches and seizures of his person, his houses, his papers, and all his possessions,” N.H. CONST. pt. I, art. 19. See LANDYNSKI, supra at 19-20.
The primary object of constitutional provisions like part I, article 19 was the full-scale search of persons, homes, and property by governmental authorities absent any individualized suspicion of wrongdoing. See Clancy, The Role of Individualized Suspicion in Assessing the Reasonableness of Searches and Seizures, 25 U. Mem. L. Rev. 483, 489 (1995); LANDYNSKI, supra at 20. As one commentator has observed, “the historical record demonstrates that the framers believed that individualized suspicion was an inherent quality of reasonable searches and seizures.” Clancy, supra at 489. It follows that part I, article 19 should be interpreted as requiring, at a minimum, that the State have some degree of suspicion justifying a search at its inception. See Clancy, supra at 530-31; cf. Chandler v. Miller, 117 S. Ct. 1295, 1301 (1997) (stating that reasonable searches under the fourth amendment “ordinarily must be based on individualized suspicion of wrongdoing”). This court has consistently adhered to this principle, reasoning, for example, that to justify even the relatively limited privacy intrusion of an investigatory stop, the investigating officer must have some articulable suspicion that a crime has occurred. See, e.g., State v. Brodeur, 126 N.H. 411, 415, 493 A.2d 1134, 1137-38 (1985).
This principle is of particular moment when, as in this case, the search involves a person’s home. History teaches that “the searches and seizures which deeply concerned the colonists, and which were foremost in the minds of the Framers, were those involving invasions of the home.” United States v. Chadwick, 433 U.S. 1, 8 (1977). This court has acknowledged that the protections afforded *35by the fourth amendment and part I, article 19 “are never in sharper focus” than when viewed in respect to the home. State v. Thompson, 132 N.H. 730, 733-34, 571 A.2d 266, 268-69 (1990); see State v. Chaisson, 125 N.H. 810, 816, 486 A.2d 297, 302 (1984). Accordingly, the court has concluded that when “entry is made into an individual’s private dwelling, where there exists a strong expectation of privacy and protection from government intrusion, the requirement of a warrant is particularly stringent.” State v. Santana, 133 N.H. 798, 803, 586 A.2d 77, 80 (1991) (quotations omitted).
It is true that suspicionless search regimes may be valid in “certain limited circumstances.” Chandler, 117 S. Ct. at 1298. Among the prerequisites to the validity of such a search regime, however, is that it implicate only minimal privacy interests. See id. at 1301. Unlike a courthouse weapons search, see State v. Plante, 134 N.H. 585, 588, 594 A.2d 165, 167, cert. denied, 502 U.S. 984 (1991), or a brief stop for questioning at a sobriety checkpoint, see Michigan Dept. of State Police v. Sitz, 496 U.S. 444, 447, 451 (1990), a search conducted under the authority of the sentencing order in this case implicates significant privacy interests; indeed, it could involve extensive — and potentially unlimited — rummaging through an individual’s personal belongings and home. As compared to those few suspicionless search regimes that have been upheld, a search executed under this sentencing order could scarcely be characterized as minimally intrusive. See, e.g., Sitz, 496 U.S. at 451-52 (describing as “minimal” the intrusion occasioned by stops of motorists at sobriety checkpoints).
The majority nonetheless authorizes suspicionless searches of probationers and their homes, concluding that individualized suspicion, the most fundamental protection of part I, article 19, will hinder the State’s ability to supervise probationers with the certainty the State desires. In some cases it might. But it is well established under our constitution that the privacy interests of individuals — particularly in their homes take precedence over the State’s needs; this is the underlying premise of part I, article 19. Cf. State v. Canelo, 139 N.H. 376, 386, 653 A.2d 1097, 1104-05 (1995). In other words, the question whether a suspicionless search regime is “better” than a suspicion-based regime is irrelevant, for the framers of our constitution have already resolved this issue. See Vernonia School Dist. 47J v. Acton, 115 S. Ct. 2386, 2398 (1995) (O’Connor, J., dissenting) (observing in regard to the fourth amendment that “it is not open to judges or government officials to decide on policy grounds which is better and winch is worse”).
*36Despite its often narrow interpretation of the protections afforded citizens under the fourth amendment, the United States Supreme Court has not sanctioned suspicionless searches of a probationer’s home, and the majority errs in assuming that no separate federal analysis is required in this case. In Griffin v. Wisconsin, 483 U.S. 868 (1987), the Supreme Court upheld a warrantless search of a probationer’s residence by probation officers because the search was conducted “pursuant to a regulation that itself satisfie[d] the Fourth Amendment’s reasonableness requirement.” Id. at 873. The regulation authorized warrantless searches, with the approval of a supervisor, so long as the probation officer had “reasonable grounds” to believe contraband was present. Id. at 870-71. Significantly, the Griffin Court did not so much as imply that a regulation allowing suspicionless searches would have been constitutional, and the case can not fairly be read to support the proposition that such a regime would “fit within the closely guarded category of constitutionally permissible suspicionless searches.” Chandler, 117 S. Ct. at 1298.
Nor did the Court specifically address the question whether the search in Griffin would have satisfied the fourth amendment absent the existence of a constitutionally valid regulation. Courts considering this question, however, have concluded that absent such a regulation, the Supreme Court likely would interpret the fourth amendment as requiring at least that probation officers have some individualized suspicion prior to searching a probationer and his home. See, e.g., United States v. Giannetta, 909 F.2d 571, 576 (1st. Cir. 1990) (noting that condition allowing search by probation officer without suspicion “would appear to conflict with the dictates of Griffin”); Com. v. LaFrance, 525 N.E.2d 379, 381 (Mass. 1988) (suspecting that “Supreme Court would approve of a warrantless search of a probationer’s residence based on . . . reasonable suspicion”). Indeed, given the traditional importance of privacy in the home, it seems doubtful that the Court would uphold suspicionless searches of a probationer’s residence.
Apart from its constitutional analysis, the majority’s opinion presents practical problems. In State v. Berrocales, 141 N.H. 262, 681 A.2d 95 (1996), this court acknowledged that the special needs of the State in the probation context — rehabilitation and protection of the public —justify an exception to the requirements of probable cause and a warrant, and the court held that a search of a probationer’s home will be valid if premised upon a reasonable suspicion that the probationer has violated the terms of probation. See id. at 264, 681 A.2d at 96-97. The majority in this case eliminates *37the requirement of individualized suspicion to further the State’s interests in public safety and rehabilitation. In fact, such a search regime more likely will undermine both interests:
[A] person should not be released on . . . probation when the risks are so substantial that it is necessary to authorize the highly intrusive practice of full searches of living quarters based upon nothing other than the risks as perceived at the time of release. Stated another way, it is inherently inconsistent to release a person on probation . . . for purposes of rehabilitation and at the same time condition that release upon that person’s residence being subject to indiscriminate and highly intrusive searches
4 W. LAFAVE, SEARCH AND SEIZURE: A TREATISE ON THE FOURTH Amendment § 10.10(d), at 777 (3d ed. 1996) (footnotes omitted). Under the majority opinion, there is little practical difference between a probationer in his home and an inmate subject to the privacy restrictions attendant to incarceration; if the former requires the same degree of supervision as the latter, both the State Constitution and public safety would be better served by imprisonment.
To be sure, as explained in Berrocales, the rights of probationers under part I, article 19 may in certain cases be more circumscribed than those of nonprobationers. See Berrocales, 141 N.H. at 264, 681 A.2d at 96. This does not mean that probationers (or their family members) may be stripped of all meaningful protections against searches and seizures. See United States v. Jeffers, 573 F.2d 1074, 1075 (9th Cir. 1978) (per curiam) (implicitly recognizing that probationers enjoy some fourth amendment protections). “That there is a less demanding constitutional standard to be met in justifying a warrantless search of a . . . probationer does not authorize the court to impose an unconstitutional sanction as a condition of probation.” People v. Suttell, 492 N.Y.S.2d 192, 195 (App. Div.), appeal denied, 488 N.E.2d 128 (N.Y. 1985). To the extent the sentencing order in this case allows searches of a residence absent some individualized suspicion by a probation officer that the defendant has violated or will violate the terms of probation, it is constitutionally invalid.
The majority today renders illusory any privacy interest retained by probationers. The right to enjoy the privacy of one’s home free from unjustified intrusion by the State is among the constitutional freedoms that comprise “our legacy of ordered liberty.” State v. *38Cavanaugh, 138 N.H. 193, 201, 635 A.2d 1382, 1387 (1993) (Batchelder, J., dissenting). One who defends these freedoms “must share his foxhole with scoundrels of every sort, but to abandon the post because of the poor company is to sell freedom cheaply.” Kopf v. Skyrm, 993 F.2d 374, 380 (4th Cir. 1993). These freedoms are rarely lost or compromised in sweeping pronouncements; rather, their erosion, when it occurs, most often happens by well-intentioned and incremental, even subtle, steps. The majority takes such a step today, and from that decision we respectfully dissent.